UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6336



JOHN FREDERICK BALLENTINE,

                                                Plaintiff - Appellant,

          versus


VIRGINIA PAROLE BOARD,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CA-04-537-3)


Submitted:   August 18, 2005                 Decided:   August 24, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Frederick Ballentine, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          John Frederick Ballentine appeals the district court’s

order accepting a magistrate judge’s recommendation to deny relief

on his 42 U.S.C. § 1983 (2000) complaint and a subsequent order

denying his motion for reconsideration.     We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.       See Ballentine v.

Virginia Parole Bd., No. CA-04-537-3 (E.D. Va. Dec. 6, 2004 & Jan.

26, 2005).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -